Citation Nr: 1443467	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound to the right leg (Muscle Groups (MGs) XI and XII), currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployablility due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from February 1944 to January 1946.

These matters come before the Board of Veterans' Appeals (Board) from a March 2000 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

This appeal has been before the Board in August 2001, September 2002, December 2005, April 2007, August 2010, February 2011, March 2012, and most recently, in February 2013 when it was remanded.  The Board finds that there has been substantial compliance with the Board's directives and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In a September 2013 rating decision, the RO denied entitlement to TDIU.  Nevertheless, as the issue on appeal is a rating issue, the Board will consider the claim for TDIU.  Rice v. Shinseki,  22 Vet. App. 447 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not support a finding that the Veteran's injury was a through-and-through injury.  

2.  The competent clinical evidence of record is against a finding that the Veteran's service-connected residuals of a gunshot wound to the right leg (Muscle Groups XI and XII) result in impairment comparable to ankylosis.  
3.  Muscle Groups XI and XII act on the same joint.

4.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a gunshot wound to the right leg (Muscle Groups XI and XII), currently evaluated as 30 percent disabling, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5312 (2013).

2.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2001, August 2004, and March 2013.   In addition, the Veteran has been represented by an attorney during his appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations and/or opinions were obtained in 1999, 2002, 2004, 2010, and 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination/opinion.  The reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the Veteran's disability. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Muscle Group (MG) Injuries

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows:  (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over  the tibia, evidence establishes that the muscle damage is minimal. (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of  coordination and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. (2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track  from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record  or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined  in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of  missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of  power or lowered threshold of fatigue when compared to the sound side. (3) Moderately severe disability of muscles--(i) Type of  injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft  parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more  muscle groups.  Indications on palpation of loss of deep  fascia, muscle substance, or normal firm resistance of  muscles compared with sound side.  Tests of strength and  endurance compared with sound side demonstrate positive evidence of impairment. (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity  missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged  infection, or sloughing of soft parts, intermuscular binding  and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and  adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests  of strength, endurance, or coordinated movements compared  with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of  muscles. (F) Atrophy of muscle groups not in the track of the  missile, particularly of the trapezius and serratus in  wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(2013)

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 


Gunshot Wound to the Right Leg

STRs reflect that, in April 1945, the Veteran had a penetrating wound of the right leg, associated with scarring and small retained foreign bodies, which healed without complication.  He is service-connected for his right lower leg disability effective from April 1946.  In 1999, the Veteran filed a claim for an evaluation in excess of his 30 percent rating.  

A July 1999 VA examination report reflects that the Veteran complained of pain in the right ankle and right foot.  He also complained of numbness in the top of his foot and great toe, which he described as stretching to this calf.  Upon examination, he had pain with motion, decreased strength, abnormal sensation in the right calf and foot, and a well-healed barely visible scar.  Dorsiflexion of the right foot was from 0 to 5 degrees.  Plantar flexion was noted to be from 0 to 10 degrees and 0 to 25 degrees passively.  The examiner stated that the Veteran had a 16 centimeter scar in the right calf, lateral aspect, which had some areas of tissue loss.  The skin was described as uneven and a little bumpy going down that area.  The scar itself was well healed and barely visible with slight changes in pigmentation from the surrounding skin, mostly lighter than the surrounding skin.  The diagnosis included status post gunshot wound to the right leg with residual decreased range of motion, decreased strength and abnormal sensation to pain and touch.  The examiner indicated that there was degenerative joint disease (DJD) of the right knee and right ankle confirmed by x-ray.  He was diagnosed with residual injury to MG XII and residual nerve injury with decreased range of motion, decreased strength and abnormal sensation to pain and touch.  

VA outpatient records reflect that the Veteran was seen for complaints of right leg pain in May 2000.  An October 2001 entry noted that he requested a walking cane because he needed help stabilizing the right leg. 

On VA examination in March 2002, the examiner who conducted the July 1999 examination made a report for clarification regarding the right leg disability.  It was indicated that there appeared to be injury to MGs XI and XII with musculocutaneous nerve injury based on the fact that he had has difficulty with range of motion of his toes and in his knee and that he had peroneal nerve damage as confirmed by VA neurology examination.  On examination, range of motion of the right knee was from 0 to 135 degrees actively and passively.  There was 4+/5 strength with flexion of the right knee and extension was 5/5 with both knees.  The Veteran reported increased pain in the right calf with flexion and extension of the knee.  

A September 2004 VA examination report reflects that the Veteran reported that his pain is always a dull ache, but he frequently has shooting pains in the right lower extremity.  He reported that many times, he is awakened out of his sleep due to pain.  He also stated that, sometimes, the pain is burning in nature.  The examiner stated that the right lower extremity was more red-looking than the left.  The Veteran's scar was jagged, 5.5 inches long, and with a slight depression.  The Veteran was able to rise from his chair with minimal assistance of pushing up with his arm.  It was noted that he uses a cane to help decrease overall pressure on the right lower extremity.  He had a slight limping gait, and was noted to mostly press on the left foot when attempting to come up on the balls of his feet.  

A September 2004 VA examination report reflects that the Veteran used a cane for balance, does not have true foot drop, and does not trip over things.  His scar was well healed, and he walked with a non-antalgic gait.  With regard to his knee, he had full extension and to 130 degrees of flexion.  He had no significant muscle atrophy, and no muscle spasm was noted.  His ankle range of motion was approximately 15 degrees of dorsiflexion, and 20-25 degrees of plantar flexion actively.  Passively, he had 20 degrees of dorsiflexion to about 30 degrees of plantar flexion.  The examiner opined that the Veteran had "really only mild to moderate pain with range of motion."  It was noted that he had superficial peroneal nerve palsy and some weakness of ankle and toe dorsiflexion.  It was noted that he "certainly seems to be adapting well and tolerates this fairly well other than interruptions of his sleep.  He is on medications."  With regard to DeLuca, there was "only mild to moderate pain on range of motion testing."  It was noted that the Veteran's injury was fairly static.   

An August 2010 VA examination report reflects that the Veteran has peroneal nerve dysfunction and chronic pain at the level of his wound.  The pain was reported to be a 6-7/10 and flares to higher than that 4-5 times per month.  Upon examination, he had 15 degrees of passive dorsiflexion and 0 degrees of active dorsiflexion to neutral.  He has 30 degrees of active and passive plantar flexion with 5/5 strength.  He had no swelling about the ankle or foot.  The examiner stated, in pertinent part,

To address the DeLuca provisions, there was pain with palpation today, but there was no pain with range of motion, as this is not a joint related injury.  It is feasible that the pain could further limit function if he is having extreme pain that limits his weight bearing.  However, it is not feasible to express this in terms of additional limitations of motion as this cannot be determined with any degree of medical certainty.

A February 2011 VA addendum report reflects that the Veteran had excellent range of motion of the knee from 0 to approximately 120 degrees.  He had 5/5 strength of the extensor hallucis longus and gastroc-soleus complex.  He had 5/5 strength of toe flexion and toe extension on examination.  He had 5/5 strength of the quadriceps and hamstrings.  He had severe amount of weakness across the ankle joint, associated with paralysis of the deep peroneal nerve and nervation of the tibialis anterior muscle, as well as the peroneus longus and brevis muscles across the ankle joint.  

An April 2012 VA examination report reflects that the Veteran has "severe damage to the lower leg muscles on the right" due to his in-service injury.  The Veteran reported severe pain and weakness on occasion in the right leg.  He had right ankle plantar flexion to 20 degrees, with pain beginning at 20 degrees.  He had dorsiflexion to 5 degrees with pain beginning at 5 degrees.  He did not have additional loss of range of motion following repetitive use.  He was noted to have less movement than normal, weakened movement, and pain on movement.  He did not have swelling, deformity, or atrophy.  The Veteran had 4/5 strength for ankle plantar flexion and dorsiflexion.  He did not have ankylosis.  With regard to the knee, he had right knee flexion to 100 degrees and extension to 5 degrees.  He did not have additional limitation in range of motion following repetitive use.  He had full knee strength with flexion and extension.  He did not have instability of the knee.  His muscle injuries caused some loss of muscle substance, muscles that swell and harden abnormally in contraction, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, all consistent at a more severe level, and loss of power.  He did not have functional impairment of an extremity so severe that no effective function remained other than that which would be equally well served by amputation with prosthesis.  He had a ragged, depressed, adherent scar with adhesion.

A June 2013 VA clinical opinion report reflects the opinion of the VA clinician, in pertinent part, as follows:

The muscle groups XI and XII both affect the same joint.  Both affect the ankle joint as a whole including the tibiotalar and subtalar joints.

The Board has considered the evidence of record and the various diagnostic codes to determine if there is an applicable code which would provide the Veteran with a higher evaluation.  The Veteran's gunshot wound to the right leg affects MGs XI and XII.  The Veteran's disability is currently rated under DC 5312.  The Veteran contends that he is entitled to separate ratings for each affected muscle group.  The Board disagrees.  DC 5311 (MG XI) and DC 5312 (MG XII) each permit a maximum 30 percent rating.  The former Code is specific to muscles in the foot and knee; the latter Code, to those in the ankle and foot.  

Under 38 C.F.R. § 4.55(e), if there are compensable muscle group injuries in the same anatomical region but not acting on the same joint, the elevation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.

The Veteran's muscle group injuries are part of the same anatomical region.  However, application of 38 C.F.R. § 4.55(e) is not triggered automatically whenever a claimant has muscle group injuries in the same anatomical region; rather, the regulation is applicable where there are compensable muscle group injuries "which are in the same anatomical region but do not act on the same joint."

As noted above, the June 2013 clinical opinion report reflects the opinion of the VA clinician that MGs XI and XII both affect the same joint.  Because the evidence reflects that the Veteran's two affected muscle groups are in the same anatomical region and act on the same joint, the Board finds that 38 C.F.R. § 4.55(e) is inapplicable.  

The Board has considered whether 38 C.F.R. § 4.56(b) is applicable but finds that it is not.  As noted by the Court in its May 2009 decision, 38 C.F.R. § 4.56(b) is only appropriate where there is a through-and-through injury.  The evidence does not support a finding that the Veteran's injury was a through-and-through injury.  The Veteran's STRs fail to show that his gunshot wound resulted in both entrance and exit wound.  Clinical findings on examination in 1999, 2002, 2004, 2010, and 2012 do not reflect more than one scar or an exit scar.  

The Board has also considered 38 C.F.R. § 4.55(d).  That regulation provides that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  The maximum evaluation for ankylosis of the ankle joint is 40 percent.  (See DC 5270.)  In the Veteran's case, MGs I and II are not affected.  Thus, the combined evaluation of MGs XI and XII, which both act on the ankle joint, must be lower than 40 percent.  The Veteran is already provided with a 30 percent rating under DC 5312 (MG XII).  If the Veteran were afforded a 10 percent rating, the lowest compensable rating (moderate disability) under DC 5311, his combined rating would be 40 percent, which is prohibited under 38 C.F.R. § 4.55(d).  If he were afforded a 20 percent rating (moderately severe disability) under DC 5311, his combined rating would be 40 percent, which is prohibited under 38 C.F.R. § 4.55(d).  If he were afforded a 30 percent rating under DC 5311 (severe disability), his combined rating would be 50 percent, which is prohibited under 38 C.F.R. § 4.55(d).  Thus, because the Veteran is already receiving the highest rating available which is less than 40 percent (the evaluation for unfavorable ankylosis of the ankle joint), he is not entitled to a separate rating under DC 5311.  

The Board has also considered whether a higher evaluation might be warranted based specifically upon diagnostic codes concerning functional impairment of the right lower extremity (i.e., limited motion due to factors such as pain and fatigability) not specific to muscle injury.  38 C.F.R. § 4.71a, DCs 5256-5263 are used for evaluating knee and leg disabilities.  DCs 5270-5274 are used for evaluating ankle disabilities.  DC 5275 is used for evaluating a shortened lower extremity.  DCs 5276-5284 are used for evaluating foot disabilities.  

The evidence does not support a finding that the Veteran's disability would warrant a rating higher than 30 percent for any of the above diagnostic codes, or even for an additional rating without violation of the rule against pyramiding.  (The Board notes that not all potential ratings would constitute impermissible pyramiding (e.g. ratings for limitation of flexion and limitation of extension would not constitute pyramiding). 

Although the Veteran uses a cane for ambulation, he is generally able to move on his own independently and does not have a foot drop (See September 2004 VA  record).  Although the Veteran has pain and weakness, the evidence does not support a finding that the pain and weakness causes functional limitation to such a degree that his disability would warrant a rating in excess of the Veteran's current 30 percent rating, even during flare-ups.  The evidence does not reflect that the Veteran's service-connected disability causes extension limited to 30 degrees or higher, even with consideration of fatigue, weakness, and other factors noted under DeLuca.  His service-connected disability does not cause ankylosis of any joint, pronounced flatfoot, claw foot, or nonunion of the tibia and fibula with loose motion requiring a brace.  The Veteran's range of motion, noted above, is not so limited as to warrant compensable evaluations. 

The Veteran's lower extremity disability is not so severe that he would be equally served by amputation and prosthesis.  In addition, the highest rating for a severe foot injury (DC 5284) is 30 percent, which is the same rating which he has already been assigned under DC 5312.  The evidence also does not support a finding that the Veteran's right leg is shorter than the left due to the gunshot wound. 

The Board has also considered whether the Veteran is entitled to a separate rating for arthritis.  The Veteran has been diagnosed with degenerative joint disease in the right knee and right ankle, based upon X-ray evidence.  (See March 1999 VA X-ray record.)  Arthritis, however, essentially is evaluated based upon limitation of motion caused thereby, based upon objective evidence, to include arthritis confirmed by X-ray and other associated findings like muscle spasms and swelling at the affected site.  Arthritis is not assigned a separate evaluation solely because it is diagnosed and attributed to an in-service event. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  An additional rating for degenerative arthritis is assigned where the limitation of motion of the joint(s) involved is noncompensable under the appropriate diagnostic code(s). 

Some of the criteria for assigning a 30 percent rating for severe muscle injury include the very factors that also would be considered for additional rating for arthritis, as the key function of muscles is physical movement and arthritis, as stated above, essentially evaluates impeded motion and functioning.  For instance, tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. See 38 C.F.R. § 4.56(d)(4).  The Board acknowledges the Veteran's complaints and some objective evidence of functional impairment and pain particularly with repetitive motion. See July 2002 VA examination report documenting "positive fatigability," and April 2012 VA examination report documenting weakened movement.)  However, the Board finds that the evidence pertaining to arthritis, on the whole, does not present adequate objective evidence or pathology so as to support a separate evaluation for arthritis in addition to the 30 percent assigned for "severe" muscle injury, which, in this case, seems to have considered limited movement. 

The Board also notes that the Veteran is already in receipt of a separate evaluation for superficial peroneal nerve damage associated with the residuals of gunshot wound of the right leg, and a separate evaluation for a tender scar associated with residuals of gunshot wound of the right leg.  The Veteran has not indicated that a higher rating for those disabilities is warranted.  (Nevertheless, the Board has reviewed the record, but does not find sufficient evidence to support higher ratings.) 

The Board acknowledges that the Veteran served in World War II and greatly appreciates his honorable service and sacrifices; however, as the preponderance of the evidence is against his claims, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected left lower extremity disabilities are manifested by signs and symptoms such as pain, decreased range of motion, weakness, and fatigability, which impair his ability to stand and walk for long periods and cause sleep disturbances due to pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the muscle group, scar, and nerves, provide for ratings based on loss of power, weakness, lowered threshold of fatigue fatigue-pain, impairment of coordination and uncertainty of movement, pain, and paralysis. See 38 C.F.R. §§  4.56, 4.71a, and 4.118. 

Given the variety of ways in which the rating schedule contemplates functional loss for muscle disabilities, scars, and nerves, the Board concludes that the scheduler rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extra-schedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations attributed to either the service-connected muscle group disabilities, peroneal nerve disability, and scar are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


TDIU

The Veteran is service connected for residuals of gunshot wound to the right leg, evaluated as 30 percent disabling, superficial peroneal nerve damage, evaluated as 10 percent disabling, and a tender scar of the right leg, evaluated as 10 percent disabling, for a combined evaluation of 40 percent.  The Veteran's disabilities stem from the same incident, the gunshot wound, and are thus, considered as one disability for TDIU purposes.  The Veteran does not have a disability ratable at 60 percent or more, or two or more disabilities, with at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Thus, he is not entitled to TDIU on a schedular basis under 38 C.F.R. § 4.16 (a).  

The Board has also considered, as discussed in further detail below, whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-scheduler consideration in accordance with 38 C.F.R. § 4.16(a), but finds that it should not. 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341 4.16, 4.19.  While in service, the Veteran had experience as a armorer gunner  which included inspection, repair, and maintenances of air-craft armament.  The Veteran completed four years of high school in 1944, and graduated from college in 1946.  After service, he was employed as a bookkeeper and/or as a general manager at an automobile dealership for more than two and a half decades until his retirement in approximately 1980.  (See July 1999, January 2002, and September 2004 VA examination reports.)

A July 1999 VA examination report reflects that the Veteran reported that he has pain in the right ankle and right foot which is usually a "3" on a scale of 0 to 10.  He also reported some weakness, some stiffness, intermittent swelling, fatigability, numbness, and decreased sensation.  He reported that symptoms sometimes wake him up at night.  He also reported that certain activities, such as hunting, cause large discomfort, because of the hunting boots he wears.  He reported that if he walks greater than 1/2 mile, he will have to stop and rest secondary to his right foot.  The Veteran reported that after his injury more than fifty years earlier, he could not do some jobs because his foot would swell after prolonged standing.  He reported that he eventually got a bookkeeping job which was "okay" because he did not have stand a lot.  

An April 2013 clinical opinion reflects the opinion of the examiner that while the Veteran's "injuries would limit his ability to obtain and maintain active, physical employment; it should not impact his ability to obtain and maintain sedentary employment."

A June 2013 VA examination report reflects the opinion of the clinician that the Veteran's disabilities would prevent him from obtaining gainful employment only in moderate to heavy duty labor jobs, and that he should be able to work in other fields without difficulty.  

The Board acknowledges that the Veteran is not employed and has not been employed since his retirement more than 30 years ago. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant the grant of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. 

Both the April and June 2013 reports are against a finding that TDIU is warranted.  In addition, the evidence prior to those reports does not support a finding that TDIU is warranted.  The 1999 report does not reflect that the Veteran reported that his disability caused him to be unable to be substantially gainfully employed despite notes of pain and sleep interruptions due to pain.  In addition, a March 2002 examination report reflects that the Veteran reported that his pain was a "3" but will go up to a "5" frequently with movement of his leg.  It was noted that the Veteran was sleeping much better with Gabapentin.  The report does not reflect that the Veteran was unable to be substantially gainfully employed due to his service-connected disabilities.  An April 2012 VA examination report reflects that the Veteran's service-connected disabilities impact his ability to work due to "severe limitation in ankle motion and pain in ankle limit walking ability."  The report does not reflect that the pain and/or other symptoms cause the Veteran to be unable to maintain substantial gainful employment.  The evidence of record does not reflect that the Veteran's right lower extremity disabilities prevent him from performing mostly sedentary work, to include that consistent with his prior experience in bookkeeping and management. 

The preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment.  The clinical evidence is against a finding that his service-connected disabilities would preclude sedentary work.  In this regard, the Board notes that the Veteran has a college education and significant employment in a non-heavy labor field.  

The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased rating for residuals of a gunshot wound to the right leg (Muscle Groups XI and XII), currently evaluated as 30 percent disabling is denied.

Entitlement to a total disability rating based on individual unemployablility due to service-connected disability (TDIU) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


